Exhibit 10.1

 

SIXTH AMENDMENT TO
CREDIT AGREEMENT AND SECURITY AGREEMENT
AND CONSENT OF GUARANTORS

 

This SIXTH AMENDMENT TO CREDIT AGREEMENT AND SECURITY AGREEMENT AND CONSENT OF
GUARANTORS (this “Amendment”) is dated as of March 25, 2003, and entered into by
and among  FLEETWOOD ENTERPRISES, INC. (“Fleetwood”), FLEETWOOD HOLDINGS, INC.
and its Subsidiaries listed on the signature pages hereof (collectively, “FMC”),
FLEETWOOD RETAIL, CORP. and its Subsidiaries listed on the signature pages
hereof (collectively, “FRC”), the banks and other financial institutions
signatory hereto that are parties as Lenders to the Credit Agreement referred to
below (the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent and
collateral agent (in such capacity, the “Agent”) for the Lenders.

 

Recitals

 

Whereas, Fleetwood, the Borrowers, the Lenders, and the Agent have entered into
that certain Credit Agreement dated as of July 27, 2001, as amended by that
certain First Amendment to Credit Agreement and Consent of Guarantors dated as
of December 4, 2001, that certain Second Amendment to Credit Agreement and
Security Agreement and Consent of Guarantors dated as of December 4, 2001, that
certain Third Amendment to Credit Agreement and Consent of Guarantors dated as
of December 7, 2001, that certain Fourth Amendment to Credit Agreement and
Consent of Guarantors dated as of July 12, 2002 and that certain Fifth Amendment
to Credit Agreement and Consent of Guarantors dated as of January 24, 2003, (the
“Credit Agreement”; capitalized terms used in this Amendment without definition
shall have the meanings given such terms in the Credit Agreement); and

 

Whereas, Fleetwood (on behalf of itself and each of its subsidiaries), Textron
Financial Corporation (“Textron Financial”) and the Agent (for itself and in its
capacity as administrative agent for the Lenders) have entered into that certain
Intercreditor Agreement dated as of August 21, 2002 (the “Textron Intercreditor
Agreement”); and

 

Whereas, the Borrowers have requested certain amendments to the Credit Agreement
and the Security Agreement; and

 

Whereas, the Borrowers have requested of the Agent and the Lenders certain
consents and approvals under the Credit Agreement with respect to the sale by
the Loan Parties of the Collateral located at 13737 Industrial Road, Omaha
Nebraska, Plant No. 93 as further described on Schedule I attached hereto (the
“Nebraska Collateral”); and

 

Whereas, the Borrowers have requested of the Agent and the Lenders certain
consents and approvals under the Textron Intercreditor Agreement with respect to
proposed amendments to that certain Manufactured Home Wholesale Lender
Agreement, dated as of April 11, 2001, by and among Fleetwood, certain of
Fleetwood’s subsidiary operations and

 

1

--------------------------------------------------------------------------------


 

Textron Financial, as amended (the “Repurchase Agreement”) in the form of
Exhibit A attached hereto (the “Textron Repurchase Amendment”); and

 

Whereas, the Lenders and the Agent are willing to agree to the amendments and to
give the consents and approvals requested by the Loan Parties, on the terms and
conditions set forth in this Amendment;

 

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, Fleetwood, the Borrowers, the Lenders, and the Agent agree as
follows:


 


1.             AMENDMENTS TO CREDIT AGREEMENT.  SUBJECT TO THE CONDITIONS AND
UPON THE TERMS SET FORTH IN THIS AMENDMENT AND IN RELIANCE ON THE
REPRESENTATIONS AND WARRANTIES OF FLEETWOOD AND THE BORROWERS SET FORTH IN THIS
AMENDMENT, THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


1.1           AMENDMENT TO SECTION 1.2(A)(I).  THE FIRST TWO SENTENCES OF
SECTION 1.2(A)(I) (BEGINNING “SUBJECT TO THE SATISFACTION . . .”) ARE DELETED IN
THEIR ENTIRETY AND REPLACED WITH THE FOLLOWING:

 

“Subject to the satisfaction of the conditions precedent set forth in Article 8,
and except for Non-Ratable Loans and Agent Advances, each Revolving Credit
Lender severally, but not jointly, agrees, upon a Borrower’s request from time
to time on any Business Day during the period from the Closing Date to the
Termination Date, to make revolving loans (the “Revolving Loans”) to the
Borrowers in aggregate amounts not to exceed such Lender’s Pro Rata Share of the
Aggregate Availability, and, for Revolving Loans to FMC, in an amount which does
not exceed such Lender’s Pro Rata Share of FMC’s Availability, or for Revolving
Loans to FRC, in an amount which does not exceed such Lender’s Pro Rata Share of
FRC’s Availability; provided that on the date of such request, and giving pro
forma effect to such request, the aggregate amount advanced pursuant to this
Section 1.2(a)(i) against the aggregate manufactured housing Inventory of FMC
and FRC shall not exceed 25% of the Aggregate Availability (the “Manufactured
Housing Inventory Limit”). The Revolving Credit Lenders, however, in their
unanimous discretion, may elect to make Revolving Loans or issue or arrange to
have issued Letters of Credit in excess of the Aggregate Borrowing Bases or the
Borrowing Base of FMC or FRC or the Manufactured Housing Inventory Limit, as
applicable, on one or more occasions, but if they do so, neither the Agent nor
the Revolving Credit Lenders shall be deemed thereby to have changed the limits
of the Borrowing Base of FMC or FRC, or the Aggregate Borrowing Bases or the
Manufactured Housing Inventory Limit or to be obligated to exceed such limits on
any other occasion.”


 


1.2           AMENDMENT TO ARTICLE 2.7.  SECTION 2.7 SHALL BE DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:

 

“2.7         Release of Certain Collateral.  From and after the Fifth Amendment
Effective Date and prior to the date six months after the Fifth Amendment
Effective Date, Borrowers may request a release (the “Property Release”) of the
Lien in favor of the Collateral Agent for the benefit of the Lenders on the
Release Eligible Real

 

2

--------------------------------------------------------------------------------


 

Estate; provided that as of the date of the Property Release, the following
conditions are satisfied:

 

(a)           not later than thirty (30) days prior to the date of the Property
Release, the Borrowers have provided the Agent with a certificate (the “Release
Certificate”) identifying the Release Eligible Real Estate to be released (the
“Release Property”) and stating the proposed date of the Property Release (such
date, the “Release Date”);

 

(b)           no Default or Event of Default has occurred and is continuing as
of the date of the Release Certificate and as of the Release Date, both before
and after giving effect to the Property Release;

 

(c)           the Flexibility Conditions are satisfied as of the Release Date
both before and immediately after giving effect to the Property Release;

 

(d)           the Agent shall have received an appraisal or appraisals (in form
and substance and by an appraiser reasonably satisfactory to Agent) for the
parcels of Release Eligible Real Estate that are not being released (such
appraisal or appraisals, collectively, the “Appraisal” and such parcels, the
“Appraised Parcels”), dated no more than three (3) months prior to the Release
Date but in any event dated no later than June 30, 2003 (such date, the “Release
Appraisal Date”); and

 

(e)           the Appraised Parcels shall have an appraised value, as set forth
in the Appraisals, of at least $75,000,000.

 

On the Release Date, if the conditions set forth in this Section 2.7 are
satisfied, all Liens on the Release Property in favor of the Collateral Agent
for the benefit of the Lenders shall be released.”


 


1.3           AMENDMENT TO SECTION 7.24.  SECTION 7.24 SHALL BE AMENDED BY
REPLACING THE TABLE THEREIN WITH THE FOLLOWING TABLE:

 

Period Ending

 

EBITDA

 

On the last Sunday in April 2003

 

$

2,500,000

 

On the last Sunday in July 2003

 

$

3,500,000

 

On the last Sunday in October 2003

 

$

2,500,000

 

On the last Sunday in January 2004

 

$

29,500,000

 

On the last Sunday in April 2004

 

$

60,000,000

 


 


1.4           AMENDMENT TO ARTICLE 7.  ARTICLE 7 SHALL BE AMENDED BY ADDING THE
FOLLOWING SECTION 7.31 AT THE END OF ARTICLE 7:

 

“7.31       Appraisal. Fleetwood shall, or shall cause its Subsidiaries to,
deliver to the Agent on or prior to June 30, 2003 Appraisals for parcels of
Release Eligible Real Estate with an aggregate appraised value, as set forth in
such Appraisals, of at least $75,000,000.”

 

3

--------------------------------------------------------------------------------


 


1.5           AMENDMENT TO SECTION 12.11.  THE THIRD SENTENCE OF SECTION 12.11
(BEGINNING “EXCEPT AS PROVIDED ABOVE, THE AGENT . . .”) IS DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:

 

“Except as provided above, the Agent will not release any of the Agent’s Liens
without the prior written authorization of the Lenders; provided that the Agent
may, in its discretion, release the Agent’s Liens on Collateral valued in the
aggregate not in excess of $1,000,000 during the Post-Sixth Amendment Period
without the prior written authorization of the Lenders and the Agent may release
the Agent’s Liens on Collateral valued in the aggregate not in excess of
$2,000,000 during the Post-Sixth Amendment Period with the prior written
authorization of Majority Lenders (any Collateral released pursuant to the
foregoing proviso, the “Permitted Released Collateral”) in each case if, prior
to the Release Appraisal Date only, immediately upon receipt by any Loan Party
or any Subsidiary thereof of the proceeds of any transfer, sale, assignment,
lease or other disposition of any Permitted Released Collateral made or entered
into in connection with any such release, the proceeds from any such disposition
shall be deposited with the Agent, for the ratable benefit of the Agent and the
Lenders (the “Disposition Cash Collateral”) as security for, and to provide for
the payment of, all Debt outstanding hereunder including, without limitation,
the Revolving Loans, Agent Advances, Non-Ratable Loans, Hedge Agreements, Bank
Products and all interest, fees and expenses hereunder and at the request of the
Borrower such Disposition Cash Collateral may be released on the Release
Appraisal Date if and only if the requirements of Section 2.7 are satisfied on
such date.”


 


1.6           ADDITIONS TO ANNEX A TO CREDIT AGREEMENT (DEFINITIONS).  THE
FOLLOWING DEFINITIONS OF “ANNUAL APPRAISAL DATE”, “MANUFACTURED HOUSING
INVENTORY LIMIT,” “PERMITTED RELEASED COLLATERAL”, “POST-SIXTH AMENDMENT
PERIOD”, “RELEASE APPRAISAL DATE”, “SEMI-ANNUAL APPRAISAL DATE”,  “SIXTH
AMENDMENT”, “SIXTH AMENDMENT ANNIVERSARY DATE” AND “SIXTH AMENDMENT EFFECTIVE
DATE” ARE ADDED IN ANNEX A OF THE CREDIT AGREEMENT IN APPROPRIATE ALPHABETICAL
ORDER:

 

“Annual Appraisal Date” means a date falling within 30 days of the Sixth
Amendment Effective Date and, thereafter, each Sixth Amendment Anniversary Date.

 

“Manufactured Housing Inventory Limit” has the meaning provided in Section
1.2(a)(i).

 

“Permitted Released Collateral” has the meaning provided in Section 12.11.

 

“Post-Sixth Amendment Period” means the period commencing on the Sixth Amendment
Effective Date and ending on June 30, 2003.

 

“Release Appraisal Date” has the meaning provided in Section 2.7(d).

 

“Semi-Annual Appraisal Date” means the date falling six months after the Sixth
Amendment Effective Date and, thereafter, the date, in each calendar year,
falling six months after the Sixth Amendment Anniversary Date.

 

4

--------------------------------------------------------------------------------


 

“Sixth Amendment” means that certain Sixth Amendment to Credit Agreement and
Consent of Guarantors, dated as of March 25, 2003, and entered into by and among
Fleetwood, Holdings and its Subsidiaries listed on the signature pages thereof
Retail and its Subsidiaries listed on the signature pages thereof, the banks and
other financial institutions signatory thereto that are parties as Lenders to
this Agreement and Bank of America, N.A., as administrative agent and collateral
agent for the Lenders.

 

“Sixth Amendment Anniversary Date” means each anniversary of the Sixth Amendment
Effective Date.

 

“Sixth Amendment Effective Date” means the later of (x) March 25, 2003 or
(y) the date upon which each of the conditions set forth in Section 5 of the
Sixth Amendment has been satisfied and the Sixth Amendment has become effective.


 


2.             AMENDMENT TO SECURITY AGREEMENT.  ARTICLE 7 OF THE SECURITY
AGREEMENT IS DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

 

“7.           APPRAISALS.  The Grantors shall at their expense, provide the
Agent with (a) on the date six months after the Closing Date, a “desk top”
appraisal of the Inventory of the Grantors, and (b) on each Annual Appraisal
Date, a full appraisal of the Inventory, and, on each Semi-Annual Appraisal
Date, a “desk top” appraisal of manufactured housing Inventory only, in each
case as of the end of the most recent Fiscal Quarter and prepared on a basis
reasonably satisfactory to the Agent, such appraisal to include, without
limitation, information required by applicable laws and regulations and by the
internal policies of the Lenders, or required to calculate the Borrowing Base. 
In addition, each Grantor shall at its expense and upon the Agent’s request,
provide the Agent with appraisals or updates thereof of any or all of the
Collateral in which it has an interest from an appraiser, prepared on a basis,
reasonably satisfactory to the Agent, such appraisals and updates to include,
without limitation, information required by applicable laws and regulations and
by the internal policies of the Lenders, or required to calculate the Borrowing
Base; provided that unless a Default or Event of Default has occurred and is
continuing, no Grantor shall be required to provide an appraisal or update
pursuant to this sentence more frequently than once per year.”


 


3.             CONSENTS, APPROVALS AND WAIVERS.


 


3.1           NEBRASKA COLLATERAL.  BY THE EXECUTION OF THIS AMENDMENT, THE
AGENT AND THE LENDERS HEREBY CONSENT TO THE SALE BY THE LOAN PARTIES OF THE
NEBRASKA COLLATERAL AND TO THE RELEASE OF THE AGENT’S LIENS IN CONNECTION WITH
SUCH SALE OF THE NEBRASKA COLLATERAL, AND EACH LENDER HEREBY INSTRUCTS THE AGENT
TO RELEASE ANY AND ALL AGENT’S LIENS WITH RESPECT TO THE NEBRASKA COLLATERAL AND
TO TAKE ANY AND ALL OTHER FURTHER REASONABLE AND CUSTOMARY ACTIONS NECESSARY TO
EFFECT SUCH RELEASE.


 


3.2           PROPOSED REPURCHASE AMENDMENT.  BY THE EXECUTION OF THIS
AMENDMENT, THE AGENT AND THE LENDERS HEREBY CONSENT TO THE EXECUTION AND
DELIVERY BY ANY OF THE LOAN PARTIES OF (A) THE PROPOSED REPURCHASE AMENDMENT IN
THE FORM OF EXHIBIT A ATTACHED HERETO, AND EACH LENDER HEREBY INSTRUCTS THE
AGENT TO TAKE ANY AND ALL OTHER FURTHER REASONABLE


 

5

--------------------------------------------------------------------------------


 

and customary actions necessary to effect such execution and delivery; and (b)
the amendment to that certain Wholesale Security Agreement, dated as of August
21, 2002 by and among Textron Financial, the Loan Parties and the other parties
thereto (the “Wholesale Security Agreement”) in the form of Exhibit B attached
hereto, pursuant to which Schedule 9(l) of the Wholesale Security Agreement
shall be replaced with a revised Schedule 9(l) that reflects the amendments to
the Credit  Agreement made pursuant to Section 7.24 hereof.


 


4.             REPRESENTATIONS AND WARRANTIES OF FLEETWOOD AND THE BORROWERS. 
IN ORDER TO INDUCE THE LENDERS AND THE AGENT TO ENTER INTO THIS AMENDMENT, EACH
OF FLEETWOOD AND EACH  BORROWER REPRESENTS AND WARRANTS TO EACH LENDER, THE
ISSUING BANK AND THE AGENT THAT THE FOLLOWING STATEMENTS ARE TRUE, CORRECT AND
COMPLETE:


 


4.1           POWER AND AUTHORITY.  EACH OF THE LOAN PARTIES HAS ALL CORPORATE
POWER AND AUTHORITY TO ENTER INTO THIS AMENDMENT AND, AS APPLICABLE, THE CONSENT
OF GUARANTORS ATTACHED HERETO (THE “CONSENT”), AND TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED BY, AND TO PERFORM ITS OBLIGATIONS UNDER OR IN RESPECT OF, THE
CREDIT AGREEMENT.


 


4.2           CORPORATE ACTION.  THE EXECUTION AND DELIVERY OF THIS AMENDMENT
AND THE CONSENT AND THE PERFORMANCE OF THE OBLIGATIONS OF EACH LOAN PARTY UNDER
OR IN RESPECT OF THE CREDIT AGREEMENT AS AMENDED HEREBY HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF EACH OF THE LOAN
PARTIES.


 


4.3           NO CONFLICT OR VIOLATION OR REQUIRED CONSENT OR APPROVAL.  THE
EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE CONSENT AND THE PERFORMANCE OF
THE OBLIGATIONS OF EACH CREDIT PARTY UNDER OR IN RESPECT OF THE CREDIT AGREEMENT
AS AMENDED HEREBY DO NOT AND WILL NOT CONFLICT WITH OR VIOLATE (A) ANY PROVISION
OF THE GOVERNING DOCUMENTS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, (B) ANY
REQUIREMENT OF LAW, (C) ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OR OTHER
GOVERNMENTAL AGENCY BINDING ON ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OR (D)
ANY INDENTURE, AGREEMENT OR INSTRUMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
OR ANY PROPERTY OF ANY OF THEM, IS BOUND, AND DO NOT AND WILL NOT REQUIRE ANY
CONSENT OR APPROVAL OF ANY PERSON.

 


4.4           EXECUTION, DELIVERY AND ENFORCEABILITY.  THIS AMENDMENT AND THE
CONSENT HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY WHICH IS A
PARTY THERETO AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH LOAN
PARTY, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY
BE AFFECTED BY APPLICABLE BANKRUPTCY, INSOLVENCY, AND SIMILAR PROCEEDINGS
AFFECTING THE RIGHTS OF CREDITORS GENERALLY, AND GENERAL PRINCIPLES OF EQUITY. 
THE AGENT’S LIENS IN THE COLLATERAL CONTINUE TO BE VALID, BINDING AND
ENFORCEABLE FIRST PRIORITY LIENS WHICH SECURE THE OBLIGATIONS.


 


4.5           NO DEFAULT OR EVENT OF DEFAULT. NO EVENT HAS OCCURRED AND IS
CONTINUING OR WILL RESULT FROM THE EXECUTION AND DELIVERY OF THIS AMENDMENT OR
THE CONSENT THAT WOULD CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT.


 


4.6           NO MATERIAL ADVERSE EFFECT.  NO EVENT HAS OCCURRED THAT HAS
RESULTED, OR COULD REASONABLY BE EXPECTED TO RESULT, IN A MATERIAL ADVERSE
EFFECT.


 


6

--------------------------------------------------------------------------------



 


4.7           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE LOAN DOCUMENTS IS AND WILL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AND AS OF THE EFFECTIVE DATE
OF THIS AMENDMENT, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.


 


5.             CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.  THIS AMENDMENT,
AND THE CONSENTS AND APPROVALS CONTAINED HEREIN, SHALL BE EFFECTIVE ONLY IF AND
WHEN SIGNED BY, AND WHEN COUNTERPARTS HEREOF SHALL HAVE BEEN DELIVERED TO THE
AGENT (BY HAND DELIVERY, MAIL OR TELECOPY) BY, FLEETWOOD, THE BORROWERS AND EACH
LENDER AND ONLY IF AND WHEN EACH OF THE FOLLOWING CONDITIONS IS SATISFIED:


 


5.1           CONSENT OF GUARANTORS.  EACH OF THE GUARANTORS SHALL HAVE EXECUTED
AND DELIVERED TO THE AGENT THE CONSENT.


 


5.2           NO DEFAULT OR EVENT OF DEFAULT; ACCURACY OF REPRESENTATIONS AND
WARRANTIES.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES HEREIN AND IN OR
PURSUANT TO THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS IF MADE ON AND AS OF THE DATE ON WHICH THIS AMENDMENT BECOMES
EFFECTIVE (EXCEPT THAT ANY SUCH REPRESENTATION OR WARRANTY THAT IS EXPRESSLY
STATED AS BEING MADE ONLY AS OF A SPECIFIED EARLIER DATE SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE), AND THE BORROWERS SHALL HAVE DELIVERED TO THE
AGENT A CERTIFICATE CONFIRMING SUCH MATTERS.


 


5.3           CONSENTS.  THE BORROWERS SHALL HAVE RECEIVED ORIGINAL COPIES OF
EXECUTED CONSENTS DELIVERED BY TEXTRON FINANCIAL, IN A FORM REASONABLY
SATISFACTORY TO THE AGENT:


 


(A)           GIVING THEIR CONSENT, EFFECTIVE ON OR PRIOR TO THE SIXTH AMENDMENT
EFFECTIVE DATE, TO THE LOAN PARTIES ENTERING INTO THE SIXTH AMENDMENT; AND


 


(B)           GIVING THEIR CONSENT, EFFECTIVE JANUARY 24, 2003, TO THE LOAN
PARTIES ENTERING INTO THE FIFTH AMENDMENT AND WAIVING ANY RIGHT AS A RESULT OF
THE LOAN PARTIES ENTERING INTO SUCH AMENDMENT TO EXERCISE ANY REMEDIES PURSUANT
TO THE WHOLESALE SECURITY AGREEMENT OR TO EXERCISE ANY REMEDIES PURSUANT TO THAT
CERTAIN CONTINUING CROSS DEFAULT AND CROSS SECURITY AGREEMENT, DATED AS OF
AUGUST 21, 2002 BY AND AMONG TEXTRON FINANCIAL, THE LOAN PARTIES AND THE OTHER
PARTIES THERETO (THE “CONTINUING CROSS DEFAULT AND CROSS SECURITY AGREEMENT”).


 


5.4           FEES.  THE BORROWERS SHALL HAVE PAID TO THE AGENT FOR THE PRO RATA
ACCOUNT OF ALL LENDERS AN AMENDMENT FEE EQUAL TO THREE-EIGHTHS OF ONE PERCENT
(0.375%) TIMES THE AGGREGATE COMMITMENTS OF ALL LENDERS AS OF THE SIXTH
AMENDMENT EFFECTIVE DATE, AFTER GIVING EFFECT TO THE SIXTH AMENDMENT.


 


5.5           OTHER DOCUMENTS.  THE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AS
THE AGENT MAY REASONABLY REQUEST IN CONNECTION WITH THIS AMENDMENT.


 


6.             COMMITMENT ADJUSTMENTS.  EACH OF THE PARTIES HERETO ACKNOWLEDGES
THAT, IN ACCORDANCE WITH SECTION 13.19 OF THE CREDIT AGREEMENT, THE COMMITMENTS


 

7

--------------------------------------------------------------------------------


 

of each Lender were adjusted on March 25 2003, to the amount set forth for such
Lender on Schedule II as the Commitment of such Lender.


 


7.             EFFECTIVE DATE.  THIS AMENDMENT SHALL BECOME EFFECTIVE ON THE
DATE OF THE SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 5, AND EACH OF
THE LENDERS SIGNATORY HERETO HEREBY WAIVES ANY DEFAULT OR EVENT OF DEFAULT THAT
MAY HAVE ARISEN PRIOR TO THE DATE OF THE AMENDMENT, BUT THAT WOULD NOT BE A
DEFAULT OR EVENT OF DEFAULT AFTER GIVING EFFECT TO THIS AMENDMENT.


 


8.             EFFECT OF AMENDMENT; RATIFICATION.  THIS AMENDMENT IS A LOAN
DOCUMENT.  FROM AND AFTER THE DATE ON WHICH THIS AMENDMENT BECOMES EFFECTIVE,
ALL REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL MEAN THE
CREDIT AGREEMENT AS AMENDED HEREBY.  EXCEPT AS EXPRESSLY AMENDED HEREBY OR
WAIVED HEREIN, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING THE
LIENS GRANTED THEREUNDER, SHALL REMAIN IN FULL FORCE AND EFFECT, AND ALL TERMS
AND PROVISIONS THEREOF ARE HEREBY RATIFIED AND CONFIRMED.  EACH OF FLEETWOOD AND
THE BORROWERS CONFIRMS THAT AS AMENDED HEREBY, EACH OF THE LOAN DOCUMENTS IS IN
FULL FORCE AND EFFECT, AND THAT NONE OF THE CREDIT PARTIES HAS ANY DEFENSES,
SETOFFS OR COUNTERCLAIMS TO ITS OBLIGATIONS.


 


9.             APPLICABLE LAW.  THE VALIDITY, INTERPRETATIONS AND ENFORCEMENT OF
THIS AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS
AMENDMENT, WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE
GOVERNED BY THE INTERNAL LAWS AND DECISIONS OF THE STATE OF CALIFORNIA; PROVIDED
THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.


 


10.           COMPLETE AGREEMENT.  THIS AMENDMENT SETS FORTH THE COMPLETE
AGREEMENT OF THE PARTIES IN RESPECT OF ANY AMENDMENT TO ANY OF THE PROVISIONS OF
ANY LOAN DOCUMENT OR ANY WAIVER THEREOF.  THE EXECUTION, DELIVERY AND
EFFECTIVENESS OF THIS AMENDMENT DO NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR
EVENT OF DEFAULT, AMEND OR MODIFY ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS
EXPRESSLY SET FORTH HEREIN OR CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS
FOR ALTERING THE OBLIGATIONS OF ANY LOAN PARTY.


 


11.           CAPTIONS; COUNTERPARTS.  THE CATCHLINES AND CAPTIONS HEREIN ARE
INTENDED SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT BE USED TO INTERPRET
OR CONSTRUE THE PROVISIONS HEREOF.  THIS AMENDMENT MAY BE EXECUTED BY ONE OR
MORE OF THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS
(INCLUDING BY TELECOPY), ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.

 

[signatures follow; remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Sixth
Amendment to Credit Agreement and Security Agreement as of the date set forth
above.

 

FMC BORROWERS

 

FLEETWOOD HOLDINGS INC.

 

 

 

 

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF CALIFORNIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF IDAHO, INC.

 

 

 

 

 

FLEETWOOD HOMES OF INDIANA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF KENTUCKY, INC.

 

 

 

 

 

FLEETWOOD HOMES OF NORTH CAROLINA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF OREGON, INC.

 

 

 

 

 

FLEETWOOD HOMES OF PENNSYLVANIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF TENNESSEE, INC.

 

 

 

 

 

FLEETWOOD HOMES OF TEXAS, L.P.

 

 

By:  FLEETWOOD GENERAL PARTNER

 

 

OF TEXAS, INC., its General Partner

 

 

 

 

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF WASHINGTON, INC.

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF CALIFORNIA, INC.

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF INDIANA, INC.

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF PENNSYLVANIA, INC.

 

S-1

--------------------------------------------------------------------------------


 

 

 

FLEETWOOD TRAVEL TRAILERS OF CALIFORNIA, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF INDIANA, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF KENTUCKY, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF MARYLAND, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF OHIO, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF OREGON, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF TEXAS, INC.

 

 

 

 

 

FLEETWOOD FOLDING TRAILERS, INC.

 

 

 

 

 

GOLD SHIELD, INC.

 

 

 

 

 

GOLD SHIELD OF INDIANA, INC.

 

 

 

 

 

HAUSER LAKE LUMBER OPERATION, INC.

 

 

 

 

 

CONTINENTAL LUMBER PRODUCTS, INC.

 

 

 

 

 

FLEETWOOD GENERAL PARTNER OF TEXAS, INC.

 

 

 

 

 

FLEETWOOD HOMES INVESTMENT, INC.

 

 

 

By:

/s/ Boyd. R. Plowman

 

 

Name:

Boyd. R. Plowman

 

Title:

Executive Vice President and Chief Financial Officer

 

S-2

--------------------------------------------------------------------------------


 

FRC BORROWERS

 

FLEETWOOD RETAIL CORP.

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF CALIFORNIA

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF IDAHO

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF KENTUCKY

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF MISSISSIPPI

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF NORTH CAROLINA

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF OREGON

 

 

 

 

 

FLEETWOOD RETAIL CORP. OF VIRGINIA

 

 

 

By:

/s/ Boyd. R. Plowman

 

 

Name:

Boyd R. Plowman

 

Title:

Executive Vice President and Chief Financial Officer

 

 

GUARANTOR

 

FLEETWOOD ENTERPRISES, INC., as the Guarantor

 

 

 

By:

/s/ Boyd. R. Plowman

 

 

Name:

Boyd R. Plowman

 

Title:

Executive Vice President and Chief Financial Officer

 

S-3

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as the Agent and

 

 

a Lender

 

 

 

 

 

 

 

 

By:

/s/ John McNamara

 

 

 

Name:

John McNamara

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

HELLER FINANCIAL, INC., as a Lender

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Howard C. Bailey

 

 

 

Name:

Howard C. Bailey

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

FOOTHILL CAPITAL CORPORATION, as a

 

 

Lender

 

 

 

 

 

 

 

 

By:

/s/ Juan Barrera

 

 

 

Name:

Juan Barrera

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas H. Hopkins

 

 

 

Name:

Thomas H. Hopkins

 

 

Title:

Vice President

 

S-4

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTORS

 

Each of the undersigned is a Guarantor of the Obligations of the FMC Borrowers
and/or FRC Borrowers under the Credit Agreement and hereby (a) consents to the
foregoing Amendment, (b) acknowledges that notwithstanding the execution and
delivery of the foregoing Amendment, the obligations of each of the undersigned
Guarantors are not impaired or affected and the Guaranties continue in full
force and effect, and (c) ratifies its Guaranty and each of the Loan Documents
to which it is a party.

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the 25th day of March, 2003.

 

FMC BORROWERS

FLEETWOOD HOLDINGS INC.

 

 

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

 

 

FLEETWOOD HOMES OF CALIFORNIA, INC.

 

 

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

 

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

 

 

FLEETWOOD HOMES OF IDAHO, INC.

 

 

 

FLEETWOOD HOMES OF INDIANA, INC.

 

 

 

FLEETWOOD HOMES OF KENTUCKY, INC.

 

 

 

FLEETWOOD HOMES OF NORTH CAROLINA, INC.

 

 

 

FLEETWOOD HOMES OF OREGON, INC.

 

 

 

FLEETWOOD HOMES OF PENNSYLVANIA, INC.

 

 

 

FLEETWOOD HOMES OF TENNESSEE, INC.

 

 

 

FLEETWOOD HOMES OF TEXAS, L.P.

 

By:  FLEETWOOD GENERAL PARTNER

 

OF TEXAS, INC., its General Partner

 

 

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

S-5

--------------------------------------------------------------------------------


 

 

FLEETWOOD HOMES OF WASHINGTON, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF CALIFORNIA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF INDIANA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF PENNSYLVANIA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF CALIFORNIA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF INDIANA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF KENTUCKY, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF MARYLAND, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF OHIO, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF OREGON, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF TEXAS, INC.

 

 

 

FLEETWOOD FOLDING TRAILERS, INC.

 

 

 

GOLD SHIELD, INC.

 

 

 

GOLD SHIELD OF INDIANA, INC.

 

 

 

HAUSER LAKE LUMBER OPERATION, INC.

 

 

 

CONTINENTAL LUMBER PRODUCTS, INC.

 

 

 

FLEETWOOD GENERAL PARTNER OF TEXAS, INC.

 

S-6

--------------------------------------------------------------------------------


 

 

FLEETWOOD HOMES INVESTMENT, INC.

 

 

 

 

 

By:

/s/ Boyd. R. Plowman

 

 

Name:

Boyd. R. Plowman

 

 

Title:

Executive Vice President and Chief Financial Officer

 

S-7

--------------------------------------------------------------------------------


 

FRC BORROWERS

FLEETWOOD RETAIL CORP.

 

FLEETWOOD RETAIL CORP. OF CALIFORNIA

 

FLEETWOOD RETAIL CORP. OF IDAHO

 

FLEETWOOD RETAIL CORP. OF KENTUCKY

 

FLEETWOOD RETAIL CORP. OF MISSISSIPPI

 

FLEETWOOD RETAIL CORP. OF NORTH CAROLINA

 

FLEETWOOD RETAIL CORP. OF OREGON

 

FLEETWOOD RETAIL CORP. OF VIRGINIA

 

 

 

By:

/s/ Boyd. R. Plowman

 

 

Name:

Boyd R. Plowman

 

Title:

Executive Vice President and Chief Financial Officer

 

 

OTHER GUARANTORS

FLEETWOOD ENTERPRISES, INC.

FLEETWOOD CANADA LTD.

BUCKINGHAM DEVELOPMENT CO.

FLEETWOOD INTERNATIONAL INC.

 

 

 

By:

/s/ Boyd. R. Plowman

 

 

Name:

Boyd R. Plowman

 

 

Title:

Executive Vice President and Chief Financial Officer

 

S-8

--------------------------------------------------------------------------------